                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

 BRIAN KEITH ALLEN                                                                     PLAINTIFF


 v.                               Case No. 4:19-cv-00908-LPR


 EDWARDS, et al.                                                                   DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that Plaintiff

Brian Keith Allen’s Complaint is dismissed without prejudice. The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment

dismissing this action would not be taken in good faith.

       IT IS SO ADJUDGED this 5th day of February 2020.



                                                       Lee P. Rudofsky
                                                       UNITED STATES DISTRICT JUDGE
